TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 23, 2022



                                     NO. 03-21-00375-CV


                                    Brad Amina, Appellant

                                               v.

                              PCW Investments, LLC, Appellee




     APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on July 22, 2021. Having reviewed

the record, the Court holds that Brad Amina has not prosecuted his appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.